ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-10 are allowed because the prior art made of record does not teach a method and device for calibrating a charging device of an electric vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-3, 5-8 and 10, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a calibration plate held on the plug, wherein, in a plugged-in state of the calibration device, the calibration plate acts thermally on the charging socket;
a temperature control unit held on the calibration plate and thermally connected to the calibration plate, wherein the temperature control unit includes an electrothermal converter; a control unit operatively connected to the temperature control unit and configured to set a temperature of the calibration plate to a predetermined temperature; 
an interface connected to the control unit that communicatively couples the control unit to a diagnostic interface of the electric vehicle.
4.         With respect to claim 9, the prior art made of record fails to teach the combination of steps recited in claim 9, including the following particular combination of steps as recited in claim 9, as follows:
plugging a plug of a calibration device into a charging socket of the charging device;
operating the calibration device to set a temperature of a calibration plate of the calibration device held on the plug and thermally acting on the charging socket to a predetermined temperature; and
comparing a temperature value of the charging socket received from the electric vehicle to a temperature value of the charging socket measured by at least one temperature sensor of the calibration device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851